United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Margate, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-640
Issued: December 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2011 appellant, through his attorney, filed a timely appeal from a July 13,
2010 schedule award decision of the Office of Workers’ Compensation Programs (OWCP) and a
September 13, 2010 decision in which OWCP’s hearing representative denied his request for a
hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule award decision.
ISSUES
The issues are: (1) whether appellant has more than a 25 percent impairment of the right
lower extremity and whether he is entitled to a schedule award for the left lower extremity; and
(2) whether OWCP properly denied his request for a hearing.
On appeal, counsel asserted that a conflict in medical evidence was created between the
opinions of appellant’s attending physician and OWCP’s medical adviser regarding whether
appellant had an increased impairment rating for his right lower extremity and whether he was
1

5 U.S.C. §§ 8101-8193.

entitled to a schedule award for the left lower extremity. He further asserted that OWCP erred in
denying appellant’s hearing request because the July 13, 2010 decision was not certified until
after review by OWCP’s medical adviser on July 30, 2010.
FACTUAL HISTORY
On May 11, 2005 appellant, then a 45-year-old letter carrier, filed an occupational disease
claim, alleging that his job duties caused radiating pains around his lower back and legs with left
foot numbness. He noted that he previously had surgery for a herniated disc. A May 23, 2005
magnetic resonance imaging (MRI) scan of the lumbar spine, was compared with a previous
examination done on January 22, 2004 and demonstrated a recurrent disc extrusion at L5-S1 on
the right with multilevel spinal stenosis, unchanged at L3-4 and L4-5 and slightly worse at L2-3.
In an October 5, 2005 report, Dr. Richard A. Balderston, a Board-certified orthopedic surgeon,
advised that appellant had a laminectomy for a herniated disc at L5-S1 in March 2004 and
returned in May 2005 with similar complaints. He reported the MRI scan findings.
On November 19, 2005 OWCP accepted that appellant sustained employment-related
lumbar radiculopathy and aggravation of herniated lumbar disc. Appellant stopped work on
March 22, 2006 and was placed on the periodic compensation rolls. On June 7, 2006
Dr. Balderston performed authorized right hemilaminotomies at L5 and S1. Appellant returned
to modified duty on October 12, 2006.
Appellant filed a schedule award claim on November 17, 2008 and submitted an
August 5, 2008 report from Dr. Steven M. Allon, an orthopedic surgeon, who advised that under
the fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment2 (hereinafter A.M.A., Guides), appellant had a 25 percent impairment of the right
lower extremity and a 12 percent impairment on the left.3
By letter dated September 25, 2009, OWCP asked Dr. Allon to provide an impairment
rating in accordance with the sixth edition of the A.M.A., Guides.4 On December 23, 2009
Dr. Allon updated his August 5, 2008 report. He did not reexamine appellant. Dr. Allon advised
that maximum medical improvement was reached on August 5, 2008 and that under the sixth
edition of the A.M.A., Guides, appellant had a 32 percent impairment of the right lower
extremity and a nine percent impairment on the left.
In a January 31, 2010 report, Dr. Andrew A. Merola, OWCP’s medical adviser and
Board-certified in orthopedic surgery, performed his review of the medical record including
Dr. Allon’s report. He advised that because appellant had a right-sided laminectomy at L5-S1,
appellant had only right S1 radiculopathy. Therefore, appellant was entitled to a right-sided
schedule loss secondary to a right sacral root problem and was not entitled to a schedule award
for a left-sided sensory deficit. Dr. Merola further advised that appellant was not entitled to a
2

A.M.A., Guides (5th ed. 2001).

3

Dr. Allon also provided an impairment rating for appellant’s left arm, not at issue in the current appeal.

4

A.M.A., Guides (6th ed. 2008).

2

right femoral nerve deficit because the right femoral nerve was not involved in the right L5-S1
root problem. He concluded that under the sixth edition of the A.M.A., Guides, appellant had 25
percent right leg impairment and that August 25, 2008 was the correct date of maximum medical
improvement. On June 26, 2010 Dr. Merola later corrected his date of maximum medical
improvement to August 5, 2008 to agree with Dr. Allon.
On July 13, 2010 OWCP found that the weight of the medical opinion rested with
Dr. Merola and granted appellant a schedule award for a 25 percent right lower extremity
impairment, for a total of 72 weeks, to run from August 5, 2008 to December 21, 2009. It further
found, based on his opinion, that appellant was not entitled to a schedule award for the left lower
extremity. In a July 19, 2010 supported report, Dr. Merola confirmed that he had reviewed
Dr. Allon’s December 23, 2009 report and had utilized the sixth edition in preparing his report.
He further explained that the femoral nerve exited the L3 and L4 nerve root and because
appellant had sustained an injury at the L5-S1 level (resulting in right-sided S1 radiculopathy),
the femoral nerve could not be included in calculating his impairment.5
On August 13, 2010 appellant, through counsel, requested a hearing. By decision dated
September 13, 2010, OWCP’s hearing representative denied his request as untimely.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA6 and its implementing federal regulations7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.9
For decisions beginning May 1, 2009, the sixth edition is to be used.10
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
5

The record indicates that payment of the schedule award by electronic transfer was deleted on July 23, 2010
because it was denied at certification. The schedule award was paid on August 6, 2010.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Pamela J. Darling, 49 ECAB 286 (1998).

3

permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides has for decades offered an
alternative approach to rating spinal nerve impairments.13 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures.14 Specifically, it will address lower extremity impairments
originating in the spine through Table 16-1115 and upper extremity impairments originating in
the spine through Table 15-14.16
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).17 The net
adjustment formula is (GMFH - CDX) + (GMCS - CDX).18
ANALYSIS -- ISSUE 1
The Board finds that appellant has a 27 percent impairment of the right leg. The accepted
conditions in this case are lumbar radiculopathy and aggravation of herniated lumbar disc with
authorized surgery at the L5-S1 level. The Board finds that the weight of the medical evidence
rests with the opinion of OWCP’s medical adviser, Dr. Merola, who provided medical rationale
for his conclusion that, as the disc herniation at L5-S1 was right sided and affected the sciatic
nerve only, appellant would not be entitled to an impairment rating based on findings related to
the femoral nerve or to a schedule award for a left leg impairment.
Dr. Allon, the attending physician, stated in his August 5, 2008 report and December 23,
2009 update that, using Table 16-12 of the sixth edition of the A.M.A., Guides,19 he found
appellant had a class 1 severe sensory deficit of the sciatic nerve which created a 12 percent
impairment, the default value. He advised that appellant had grade modifiers of two for GMFH
12

Thomas J. Engelhart, 50 ECAB 319 (1999).

13

Rozella L. Skinner, 37 ECAB 398 (1986).

14

FECA Transmittal No. 10-04 (issued January 9, 2010); supra note 9.

15

A.M.A., Guides, supra note 4 at 533.

16

Id. at 425.

17

Id. at 533.

18

Id. at 521.

19

Id. at 535.

4

and GMCS and applied the net adjustment formula, finding a net adjustment of two. Dr. Allon
concluded that, with the net adjustment, appellant had a grade E impairment of 14 percent, based
on a class 1 sensory deficit of the sciatic nerve. He found a class 1 mild motor deficit of the
sciatic nerve which yielded 9 percent impairment under Table 16-12, the default value.
Dr. Allon found grade modifiers of two for GMFH and GMCS and applied the net adjustment
formula, for a net adjustment of two and concluded that, with the net adjustment, appellant had a
grade E impairment of 13 percent due to a mild motor deficit.20
Section 16.4(c) of the sixth edition of the A.M.A., Guides provides that motor and
sensory impairment are to be combined to calculate the lower extremity value.21 A 14 percent
sensory impairment plus a 13 percent motor impairment yields a total 27 percent impairment of
the right lower extremity due to a sciatic nerve injury.
Dr. Merola agreed with Dr. Allon’s findings that appellant had a 13 percent motor
impairment and a 14 percent sensory impairment. He incorrectly combined the sensory
impairment of 14 percent with the motor impairment of 13 percent, rather than adding the two
impairments as indicated in the A.M.A., Guides.22 Dr. Merola provided a rationalized
explanation regarding why appellant was not entitled to an impairment rating for the left lower
extremity or for femoral nerve findings on the right side. The medical evidence does not create a
conflict between Dr. Merola and Dr. Allon because the reports are not of equal weight.
Appellant is entitled to a schedule award for a 27 percent right lower extremity impairment. The
Board will affirm the July 13, 2010 decision as modified to show that appellant is entitled to a
schedule award for a 27 percent impairment of the right lower extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision of OWCP shall be afforded an opportunity for an
oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought. If the request is not made within 30 days or if
it is made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.23 The Board has held that OWCP, in its broad discretionary
authority in the administration of FECA has the power to hold hearings in certain circumstances
where no legal provision was made for such hearings and that OWCP must exercise this

20

The net adjustment values determine how many places up or down from the default value of C a rating should
move and the corresponding numerical value for impairment. Id. at 521.
21

Id. at 553.

22

Id.

23

Claudio Vazquez, 52 ECAB 496 (2001).

5

discretionary authority in deciding whether to grant a hearing.24 OWCP’s procedures, which
require OWCP to exercise its discretion to grant or deny a hearing when the request is untimely
or made after reconsideration, are a proper interpretation of FECA and Board precedent.25
ANALYSIS -- ISSUE 2
In its September 13, 2010 decision, OWCP denied appellant’s request for a hearing on
the grounds that it was untimely filed. It found that he was not, as a matter of right, entitled to a
hearing as his request, dated and postmarked August 13, 2010, had not been made within 30 days
of its July 13, 2010 decision. As appellant’s request was dated and postmarked August 13, 2010,
more than 30 days after the date of the July 13, 2010 decision, the Board finds that OWCP
properly determined that he was not entitled to a hearing as a matter of right as his request was
untimely filed.26
OWCP also has the discretionary power to grant a request for a hearing when a claimant
is not entitled to such as a matter of right. In the September 13, 2010 decision, it properly
exercised its discretion by stating that it had considered the matter in relation to the issue
involved and had denied appellant’s request on the basis that the issue could be addressed
through a reconsideration application. The Board has held that, as the only limitation on
OWCP’s authority is reasonableness, abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary to
both logic and probable deduction from established facts.27 In the present case, the evidence of
record does not indicate that OWCP committed any act in connection with its denial of
appellant’s request for a hearing that could be found to be an abuse of discretion.
As to appellant’s arguments on appeal, in the absence of evidence to the contrary,
correspondence properly addressed and mailed in the due course of business, such as in the
course of OWCP’s daily activities, is presumed to have arrived at the mailing address in due
course. This is known as the mailbox rule.28 There is nothing in this record to support that the
schedule award was not mailed on that date or that the schedule award was rescinded. The fact
that payment of the schedule award was not certified until a later date or that additional medical
evidence was provided after OWCP’s decision is not sufficient grounds to toll the time
limitations for filing a request for a hearing. As appellant did not timely file a request for a
hearing, OWCP therefore properly denied his request.

24

Marilyn F. Wilson, 52 ECAB 347 (2001).

25

Claudio Vazquez, supra note 23.

26

Id. The hearing request was both faxed and mailed to OWCP.

27

See Mary Poller, 55 ECAB 483 (2004).

28

C.T., Docket No. 08-2160 (issued May 7, 2009).

6

CONCLUSION
The Board finds that appellant has a 27 percent impairment of the right leg and is not
entitled to a schedule award for the left leg. The Board further finds that OWCP properly denied
his request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the September 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed. The July 13, 2010 decision is affirmed, as
modified.
Issued: December 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

